Citation Nr: 1731917	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  05-33 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Virginia E. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to October 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

In a July 2009 decision, the Board denied the Veteran's claim of service connection for a cardiovascular disorder.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand, a July 2010 Order of the Court vacated and remanded the claim for readjudication in accordance with the directives of the Joint Motion for Partial Remand. 

The Board remanded this claim for additional development in November 2010, August 2011, June 2012, December 2012, and June 2013 for additional development.  After additional development, this appeal is now ready for adjudication.  


FINDING OF FACT

The Veteran's heart disorder is unrelated to active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran asserts that his heart disability is related to active service.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including cardiovascular disease, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a). 

Upon review of all evidence of record, the Board finds that the Veteran's service connection claim should be denied.

As an initial matter, the Board notes that a Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disabilities noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111, 1132 (West 2014); 38 C.F.R. § 3.304(b) (2016).  

Here, while there is evidence in the record to suggest that the Veteran had a history of rheumatic fever when he was eight years old, there is no actual evidence prior to service that would constitute clear and unmistakable evidence that he experienced any cardiovascular residuals from that illness, or that the Veteran had a cardiovascular condition, including a heart murmur, upon service enlistment.  Therefore, the Board will accept that there was no heart disability prior to service.  

However, the Board notes that while a heart murmur was identified in the Veteran's July 1973 service treatment records, his October 1973 separation examination specifically determined that there was no clinical evidence of a heart murmur or any other evidence of heart disease.  Indeed, the Veteran's heart, lungs, and chest were all noted to be "normal."  Therefore, it is not clear to the Board that the initial diagnosis of a heart murmur was correct.  Instead, the first indication of a heart disorder was not until 2004, more than 30 years after active duty service.  Therefore, presumptive service connection pursuant to 38 C.F.R. § 3.309(a) for a chronic disease manifested to 10 percent within one year from service separation is not warranted.  

In arriving at this conclusion, the Board acknowledges that even if the Veteran had a heart murmur during service, there was no evidence of a heart murmur within one year from separation of service.  In any event, a heart murmur is a finding or symptom, and not a disability in and of itself for which VA compensation benefits are payable.  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); See also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (although the Veteran is competent to describe symptoms of pain, pain, alone, without a sufficient factual showing that the pain is derived from the in-service injury is not a disability).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As part of this claim, the Board recognizes the statements from the Veteran and his friend regarding his history heart symptoms since service.  In this regard, while the Veteran and his friend are not competent to make a diagnosis related to a heart disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," they are nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the reported history of continued symptomatology since active service from the Veteran and his friend, while competent, is not probative.  Specifically, the Board acknowledges that the Veteran filed an initial claim for benefits for a "heart murmur" in January 1974.  However, as discussed, there was no objective clinical evidence of a heart disorder at that time and a murmur by itself is not a disability for VA purposes.  Further, the Board notes that the Veteran did not report any further heart symptoms until over 30 years later.  Therefore, to the extent that the Veteran claims a continuity of heart symptoms, separate and apart from his heart murmur, such a large gap in treatment weighs against the credibility of those statements.  As such, continuity of symptomatology has not been established by the statements from the Veteran and his friend.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty, despite his contentions to the contrary.  

In an August 2004 VA examination, the examiner conducted a thorough physical examination of the Veteran and his service and medical records, and took a detailed medical history from the Veteran.  The examiner determined that while the Veteran had left ventricular hypertrophy and left atrial enlargement, there was no evidence that the Veteran had a heart murmur or that his condition was related to "rheumatic valvular involvement." 

In January 2011, the VA examiner opined that it was less likely than not that Veteran's current heart condition was related to service.  In support, the examiner indicated that if his current heart condition was present during service or aggravated by service, he would have been symptomatic between 10-15 years since service - especially in light of the fact that the Veteran's condition progressed from mild to moderate since 2004.  Further, the examiner opined that if the Veteran's current heart condition was incurred in service or shortly thereafter, his condition would likely have resulted in death prior to first seeking treatment in 2004.  Additionally, the examiner noted that while the Veteran had a heart murmur during service, his current heart murmur is unrelated and only recently acquired given that the medical evidence from 2004 and 2009 does not evidence a heart murmur.  Moreover, the examiner indicated that a heart murmur is not indicative of a disability as heart murmurs "are not invariably associated with pathologic heart disease" as "all heathy individuals can be shown to heart murmurs."  

The Board also acknowledges the statements from the Veteran and his friend regarding the etiology of his heart disorder, but also finds that evidence to be less persuasive.  A lay person is competent to report observable symptomatology, such as pain.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran and his friend believe that his heart condition and murmur may be the result of service, they are lay persons without appropriate medical training and expertise to provide a medical nexus opinion regarding the etiology of heart disorders.  

The Board concludes that the preponderance of the evidence is against the claim for service connection for a heart condition, and there is no doubt to be otherwise resolved.  Therefore, the claim for service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, it is noted that this appeal was remanded by the Board in November 2010, August 2011, June 2012, December 2012, and June 2013 in order to obtain outstanding service and medical treatment records, and a VA examination.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, all available outstanding service treatment and medical records were obtained.  Moreover, VA made a formal finding of unavailability with respect to the Veteran's June 2010 treatment records.  Additionally, the Veteran was provided with a VA examination in January 2011, which the Board finds adequate for adjudication purposes.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for a heart disorder is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


